FILED
                              NOT FOR PUBLICATION                             JAN 26 2012

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OLUCHI NNACHI,                                    No. 10-17234

                Plaintiff - Appellant,            D.C. No. 3:10-cv-00714-MEJ

  v.
                                                  MEMORANDUM *
CITY AND COUNTY OF SAN
FRANCISCO,

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Northern District of California
                Maria-Elena James, Chief Magistrate Judge, Presiding **

                             Submitted January 17, 2012 ***

Before:         LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Oluchi Nnachi appeals pro se from the district court’s order dismissing his

action under the Age Discrimination in Employment Act (“ADEA”) as barred by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the doctrine of res judicata. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and

we affirm.

      The district court properly dismissed Nnachi’s ADEA claim as barred by the

doctrine of res judicata because Nnachi raised, or could have raised, his age

discrimination claim in his prior Title VII action that involved the same defendant

and an identity of claims, and was decided on the merits. See Owens v. Kaiser

Found. Health Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (“Res judicata . . .

bars litigation in a subsequent action of any claims that were raised or could have

been raised in the prior action.” (citation and internal quotation marks omitted)).

      Nnachi’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                    10-17234